EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment Agreement”) is
entered into as of      , 20     between      (“Assignor”) and      
(“Assignee”). Reference is made to that certain Second Amended and Restated Loan
and Security Agreement described in Item 2 of Annex I annexed hereto (the
“Second Amended and Restated Loan and Security Agreement”). Capitalized terms
used herein and in Annex I and not otherwise defined shall have the meanings
ascribed to them in the Second Amended and Restated Loan and Security Agreement.

1. In accordance with the terms and conditions of Section 14 of the Second
Amended and Restated Loan and Security Agreement, the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations under
the Loan Documents as of the date hereof with respect to the Obligations owing
to the Assignor, and Assignor’s portion of the Commitments, all as specified in
Item 4.b and Item 4.c of Annex I. After giving effect to such sale and
assignment, the Assignor’s amount and portion of the Commitments will be as set
forth in Item 4.d and Item 4.e of Annex I.

2. The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or any
Guarantor or the performance or observance by any Borrower or any Guarantor of
any of its respective obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.

3. The Assignee (a) confirms that it has received copies of the Second Amended
and Restated Loan and Security Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (b) agrees that
it will, independently and without reliance, as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (c) confirms that it is eligible as an assignee under
the terms of the Second Amended and Restated Loan and Security Agreement;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender and (f) attaches the forms required under
Section 16.11 of the Second Amended and Restated Loan and Security Agreement as
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Second Amended and Restated Loan and Security Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty.

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, it will be delivered by the Assignor to the Agent for recording by the
Agent. The effective date of this Assignment (the “Settlement Date”) shall be
the later of (a) the date of the execution hereof by the Assignor and the
Assignee, the payment by Assignor or Assignee to Agent for Agent’s sole and
separate account a processing fee in the amount of $5,000, and the receipt of
any required consent of the Agent and Administrative Borrower, and (b) the date
specified in Item 5 of Annex I.

5. Upon recording by the Agent, as of the Settlement Date (a) the Assignee shall
be a party to the Second Amended and Restated Loan and Security Agreement and,
to the extent of the interest assigned pursuant to this Assignment Agreement,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents, and (b) the Assignor shall, to the extent of the interest assigned
pursuant to this Assignment Agreement, relinquish its rights and be released
from its obligations under the Second Amended and Restated Loan and Security
Agreement and the other Loan Documents.

6. Upon recording by the Agent, from and after the Settlement Date, the Agent
shall make all payments under the Second Amended and Restated Loan and Security
Agreement and the other Loan Documents in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
commitment fees (if applicable) with respect thereto) to the Assignee. Upon the
Settlement Date, the Assignee shall pay to the Assignor the Assigned Share (as
set forth in Item 4.b of Annex I) of the principal amount of any outstanding
loans under the Second Amended and Restated Loan and Security Agreement and the
other Loan Documents. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Second Amended and Restated Loan and Security
Agreement and the other Loan Documents for periods prior to the Settlement Date
directly between themselves on the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

[Remainder of page intentionally left blank.]

1 IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement and Annex I hereto to be executed by their respective
officers, as of the first date above written.

[NAME OF ASSIGNOR],

as Assignor

By:
Name:
Title:


[NAME OF ASSIGNEE],

as Assignee

By:
Name:
Title:


ACCEPTED THIS      DAY OF      , 20     :

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent

By:
Name:
Title:

ACCEPTED [AND CONSENTED TO]1
THIS      DAY OF     , 20     :

[NAME OF ADMINISTRATIVE BORROWER],

as Administrative Borrower

     
By:
 

 
 

Name:
 

Title:
  ]
 
   

2

ASSIGNMENT AND ACCEPTANCE AGREEMENT

ANNEX I



1.   Borrowers:

Smart Modular Technologies, Inc., a California corporation, Smart Modular
Technologies (Europe) Limited, a company organized under the laws of England and
Wales, and Smart Modular Technologies (Puerto Rico) Inc., an exempted company
organized under the laws of the Cayman Islands.



2.   Name and Date of Second Amended and Restated Loan and Security Agreement:

Second Amended and Restated Loan and Security Agreement, dated as of April
[     ], 2007, among Borrowers, the other Obligors signatory thereto, the
lenders signatory thereto as the Lenders, Wells Fargo Bank, National
Association, a national banking association, as the arranger, administrative
agent, and security trustee for the Lenders.



3.   Date of Assignment Agreement:      



4.   Amounts:

                 
a.
  Assignor’s Commitment
  $ —  
b.
  Assigned Percentage of all Commitment
    — %
c.
  Assigned Amount of Commitment
  $ —  



  d.   Resulting Amount of Assignor’s Commitment after

giving effect to the sale and Assignment to Assignee $     



  e.   Assignor’s Resulting Percentage of all Commitments

                 
 
  after giving effect to the Assignment to Assignee
    — %
5.
  Settlement Date:
    _____________,20__  



6.   Notice and Payment Instructions, etc.

     
 
   
 
   
Assignor:
  Assignee:



7.   Agreed and Accepted:

      [NAME OF ASSIGNOR] [NAME OF ASSIGNEE]
By:
  By:
Name:
  Name:
Title:
  Title:

ACCEPTED THIS      DAY OF      , 20     :

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Agent

By:

Name:

Title:

ACCEPTED AND [CONSENTED TO]2

THIS      DAY OF      , 20     :

[NAME OF ADMINISTRATIVE BORROWER],

as Administrative Borrower

By:

Name:

Title:

1 To be added only if the consent of the Administrative Borrower is required
pursuant to Section 14.1(a)(ii) of the Second Amended and Restated Loan and
Security Agreement.

2 To be added only if the consent of the Administrative Borrower is required
pursuant to Section 14.1(a)(ii) of the Second Amended and Restated Loan and
Security Agreement.

3